Citation Nr: 0010240	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-19 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury to the lumbar spine with myositis, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service connected disabilities. 



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active military service from July 1973 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the Waco, 
Texas, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that his service connected residuals of 
an injury to the lumbar spine with myositis are productive of 
a greater degree of impairment than is reflected by the 20 
percent evaluation currently in effect.  In addition, he 
maintains that this service connected disability renders him 
unemployable.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

The Board notes that in addition to the veteran's service 
connected injury to the lumbar spine with myositis, he has a 
nonservice connected disc deformity with L5 to S1 nerve root 
compression as a residual of an industrial accident.  The 
veteran was afforded a VA examination of his spine in January 
1998.  The examiner was requested to provide an opinion as to 
whether or not it was the veteran's service connected back 
disability or the nonservice connected back disability that 
impaired his ability to be employed.  This opinion was 
provided in the examination report.  However, the examiner 
was not requested to provide, and did not provide, an opinion 
as to what portion of the veteran's symptoms were 
attributable to his service connected residuals of an injury 
to the lumbar spine with myositis, and what portion were due 
to his nonservice connected disc deformity with L5 to S1 
nerve root compression.  The Board is unable to make such 
determinations on its own accord for the purpose of assigning 
the proper evaluation for the veteran's disability.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the 
Board finds that this issue must be returned to the RO so 
that an attempt can be made to obtain an additional medical 
examination and opinion that identifies what portion of the 
veteran's symptomatology is attributable to his service 
connected disability.  

The Board notes that the veteran's claim for entitlement to a 
total rating based on individual unemployability is 
inextricably intertwined with his claim for an increased 
evaluation for his service connected disability, and that 
they must be considered together.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Therefore, this issue must also 
be returned to the RO for further consideration.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations.  Therefore, to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity and etiology of the 
symptoms resulting from his low back 
disabilities.  The claims folder should 
be made available to the examiner before 
the examination.  All indicated tests and 
studies should be conducted.  The range 
of motion of the lumbar spine should be 
provided in degrees.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disability.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbar spine, the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  The presence or 
absence of weakness, incoordination, and 
excess fatigability should also be noted, 
and any additional functional limitation 
as a result of these factors should be 
described.  Following the completion of 
the examination, the examiner should 
attempt to provide the following opinion: 
What portion of the veteran's 
symptomatology is attributable to his 
service connected injury to the lumbar 
spine with myositis, and what portion is 
attributable to his nonservice connected 
disc deformity with L5 to S1 nerve root 
compression?  Please be specific as 
possible in identifying which symptom is 
attributable to each disability, 
including any loss of range of motion, 
osteoarthritic changes, and/or objective 
evidence of pain.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


